Case 1:18-cv-02185-LJL Document 273-56 Filed 04/06/20 Page 1 of 3




                     Exhibit MMM
             Case 1:18-cv-02185-LJL Document 273-56 Filed 04/06/20 Page 2 of 3




                       Allied Special Operalions Group, LIC
                       4555 Jimmy Doolittle Dr.                                                        INVOICE
                       Suite 300
                       Addison, Texas 75001
                       972 -685 -2308                                                              INVOICE #1800007
                                                                                                        02/20/2018


   TO:                                                      REMIT TO:
   Georgetown Research                                      Allied Special Operations Group, LLC
   Attn: Mike Wailer                                        4550 Jimmy Doolittle, Dr.
                                                            Suite 300
                                                            Addison, Texas 75001

                                                            DPS License # C06246501




    CUSTOMER #              JOB Si             REP             PROJECT                  TAX             TERMS

         00009              a0001    .         ATK             Aqua00                  8.25%        Due on receipt

            ITEM                     DESCRIPTION                QTY.          U/M        RATE           TOTAL
  Administrative                                                   5.45       Hrs.      $550.00         $ 2,997.50
  iServices Research     Discover Client Selectors are          120.00        Hrs.      $625.00        $ 75,000.00
                        incorrect
                          Track 5 individuals comprising
                       Subject 1
                        Track mis -information to Source
                       to Verify
                         Track Credit
                         Track RIE
                         Track Identifiers
                         Track Trusts
                         Track Planes & Flight Plans
 iServices Research    (Confidential)                           28.00        Hrs.      $625.00        $ 17,500.00
 Analysis                                                       10.00        Hrs.      $750.00         $ 7,500.00
 3ro Party Software                                                    1   Flat Rate   $5,000.0        $ 5,000.00
&Report *                                                                                      0
1 Coordination by      Liaison Calls with Law Enforcement              2     Hrs.      $750.00         $ 1,500.00
ASOG                   & Client
Fed -ex Report                                                                                            $ 98.00


                                                                                          SVUS000263
                                                                                                           $         EXHIBIT

                                                                                                           I fi/        /o !r
                                                                                                                         i/
                                                                                                                     /// 7/M
          Case 1:18-cv-02185-LJL Document 273-56 Filed 04/06/20 Page 3 of 3




              ITEM
                                          DESCRIPTION                     QTY.       U/M            RATE         TOTAL

    * Termination            (see note below)
    Credit                                                                                                  ,. ($ x04,595.00);




                                                                                           SUBTOTAL            $ 5,000.00

                                                                                           SALES TAX             $ 412.50
                                                                                           TOTAL DUE           $ .5;412.50
  For Electronic Payments:
  Wire Routing Transit Number       121000248
  Bank Name:
                                    Wells Fargo Bank, N.A.
  Bank Address:
                                    420 Montgomery Street
  City, State, Zip:
                                    San Francisco, CA, 94104

 Beneficiary Account Number (BNF):
 Beneficiary Account Names         Allied Special Operations Group, LLC
 Please make checks payable to:
 Allied Special Operations Group, LLC

 If you have any questions concerning this Invoice,
                                                             contact: Adam Kraft - as9d1gacpmyx
                                                                                                  @alliedspecialops.us
                                               Thank you for your business!
* TERMINATION CREDIT:
Client Advised all Targets Are RP by NCS
ASOG requests explanation by cliént
                                      - No explanation provided
ASOG Termination & Credit issued




                                                                                                  SVUS000264
